Eccleston, J.,
delivered the opinion of this court.
Sometime prior to the year 1848 Roger Tydings, one of the defendants, purchased, and paid for, the property now in controversy, but never received a deed for the same from the vendor, Thomas R. Beard. But on the 8th of January 1848, Beard and wife, by a deed of bargain and sale, for the consideration of $14.4, as therein stated, conveyed the property to Mary R. Tydings, (the rvife of R. Tydings,) her heirs and assigns, in ’ fee-simple. Subsequently the defendants, Anderson and Hall, and Davidson, filed a bill in equity for the purpose of vacating the deed as fraudulent and void. During the pendency of that suit Mary Ann Tydings died. The chancellor did not think the deed void for fraud, and concluded *439bis opinion in the following language: “The deed, therefore, in my opinion, must bo permitted to stand; and as the complainants can reach Roger Tydings’ interest as tenant by the curtesy, by an execution at law, (if he is entitled to such interest,) this court should not interfere and grant relief to that extent. The bill, therefore, will be dismissed.” After that decision the appellants issued executions upon their judgments against R. Tydings and caused them to be levied upon the disputed property, upon the ground that he had a life estate therein, as tenant by the curtesy. For the purpose of enjoining those executions, and also of reforming the deed to Mrs. Ty-dings, so as to make it consistent with the real intention of the parties, the present bill was filed. It alleges that R. Tydings was much embarrassed, and owed, amongst other debts, one of about $500 to John F. Nicholson, his brother-in-law, who was pressing him for its payment; that Nicholson owed about the same amount to his mother, Mrs. Elliott, who was also the mother of Mrs. Tydings; that Nicholson was willing to ¡>ay his mother by applying his claim against R. Tydings for that purpose, and it ivas finally agreed that Mrs. Elliott should take, in full payment of her claim against her son, the property purchased by R. Tydings from Beard, which arrangement was to be in satisfaction of the debt due to Nicholson by R. Tydings. The bill also alleges, that Mrs. Elliott agreed, in this mode, to purchase the property for the benefit of her daughter, Mrs. Tydings, and her children, “or for her benefit, so that it should not be in any way subject to the debts” of her husband, and that he should have no interest therein; that it was the design of Mrs. Elliott, Nicholson and R. Tydings, that the latter should have no interest in the property; and Avhen he, (R. Tydings,) gave directions for drawing the deed, he told the conveyancer it was to be for the benefit of his Avile, (Mrs. Tydings,) but through the unskillfulness of the conveyancer and the ignorance of the parties, as to the proper plan of conveying the properly to Mrs. Tydings, so as to prevent her husband from having any legal interest therein, instead of such a deed as Avould have carried into effect the intention of (he parties, l he one prepared Avas that Avhich ap*440pears to liave been executed on the 8th of January 1848, by Thomas R. Beard to Mary Ann Tydings.
Under the sale from Beard to Tydings, the latter, having paid the purchase money and obtained possession, had a full equitable title to the property, the former holding nothing but the dry legal title, which he conveyed to Mrs. Tydings with the consent and authority of her husband. As we understand the allegations in the bill, R. Tydings was induced to unite in the arrangement, which resulted in the conveyance to his wife, in consideration of that arrangement being a payment in full of his debt to Nicholson. The chancellor speaks of this transaction, in the former case, (3 Md. Ch. Dec., 167,) as giving preference of one creditor over others. Under some circumstances a debtor may do that, provided the instrument designed to effect the object contains the requisite provisions. But if in consequence of a mistake in law, the parties select and make use of such an instrument as cannot effect their intention without the aid of a court of equity, the court Avill not correct the mistake, by reforming the instrument, to the prejudice of the general creditors of a debtor in very embarrassed circumstances.
In Hunt vs. Rousmaniere’s Adm’r, 1 Peters S. C. Rep., 1, the object which the parties had in view is clearly shown. And it is equally evident they supposed the instrument made use of would as effectually accomplish their object as a mortgage could. The intention being clearly established, it was insisted that as the failure to carry it into effect resulted from a mistake, in regard to the proper means of doing so, the complainant might claim the aid of a court of equity to place him in the same condition he would have been if the appropriate instrument had been used. But the court refused the relief asked for, and conclude their opinion by saying: a If all other difficulties Avere out of the Avay, the equity of the general creditors to be paid their debts equally Avith the plaintiff, Avould, Ave think, be sufficient to induce the court to leave the parties Avhere the larv has placed them.”
That Avas the case of a mistake in laAv. And here, aflci stating the arrangement, the bill alleges that the deed Avas prepared and executed in its present form, “ through (ho un*441skillfulness of the conveyancer and the ignorance of all the parties as to the proper plan of conveying the property to Mary A. Tydings, so as to prevent R. Tydings from having any legal interest therein.” This averment, in connection with the evidence given by the witnesses of the complainants, shows, that if any mistake occurred in regard to the present deed, it was a mistake in law. And one which, perhaps, would never have been thought of but for the decease of Mrs.Tydings, leaving her husband the survivor.
Supposing tire arrangement now before us was clear of fraud, if the deed had given Mrs. Tydings the .property for her sole and separate use, she might have held it free from any right of the defendants claiming under their judgments obtained since the deed. But as that instrument gave her a common fee-simple estate, which at her decease left in her surviving husband a life estate, as tenant by the curtesy, and therefore liable to execution, the question is, whether a court of equity will reform the deed because of the alleged mistake, and exclude the judgment creditors by injunction?
Admitting that, as between the complainants and their father, the deed would be reformed on account of the mistake, it is by no means a necessary consequence that it should be reformed in prejudice of the creditors, whose judgments are based on claims existing prior to the deed.
By agreement the proceedings in the former suit in equity are made evidence in this. There it will be seen the chancellor sustained the validity of the deed against the allegation of fraud, chiefly, if not exclusively, upon the ground that by means of the deed the debt due from Tydings to Nicholson was satisfied, and that the former had a legal right to give the latter a preference over the complainants in that suit, who are defendants, and the judgment creditors in this. In this view of the subject it is evident those defendants stand upon quite as equitable ground as the parties claiming under the deed, or under the arrangement which caused the deed. The object of the parties to that arrangement, no doubt, was, by a legal conveyance, to shut out the claims of the creditors of R. Tydings, and if such a conveyance as could have produced *442that effect had been executed, the legal advantage obtained thereby would have been made use of. But inasmuch as, by a mistake in law, and the subsequent death of Mrs. Tydings, the legal advantage is given to the, creditors, a court of equity will not deprive them of that advantage for the benefit of those whose claim rests upon no stronger equity than theirs.
In 1 Peters, whilst the Supreme Court do not say there are no cases in which a court of equity will relieve against a plain mistake, arising from ignorance of law, they seem very plainly to maintain that, as a general rule, equity will not relieve in such cases.* And speaking in- reference to the particular case before them they say: “If the court would not interfere in such a case, generally, much less would it do so in favor of one creditor against the general creditors of an insolvent estate, whose equity is, at least, equal to that of the party seeking to obtain a preference, and who, in point of law, stand upon the same ground with himself.” In the case before us the parties do not stand upon equal ground at law, but the creditors have the advantage at law, with equal equity, and seeking no relief from a court of equity, they only ask to be permitted to exercise their legal rights.
In an action of assumpsit, (Henderson vs. Mayhew, et al., 2 Gill, 409,) the court say: “Parol evidence is inadmissible to change or contradict the terms of a written instrument. Strangers to the instrument, when authorised to impeach or contradict it, may offer parol testimony for that purpose; and so a grantor may in a controversy with the grantee, if he charges the same to have been obtained by fraud or mistake. But the parties to a written instrument are not permitted, in controversies with strangers, to insist that it does not express What it was intended to express. The appellants, after obtaining an absolute deed, and authorising the community to regard them as the owners of the vessel, cannot now, for their own benefit, be permitted to allege that their bill of sale is a mortgage.” And the court also say: “The party here, who is a stranger to the deed, insists, that it is what it purports to be, and the appellants who accepted it are precluded from offering the evidence on which they rely, in order to defeat the action against them.”
*443This case shows a willingness to afford the immediate parties to an instrument the privilege of correcting its errors, arising from mistake, when the controversy is between themselves, hut much aversion to permitting such corrections when the rights of strangers are involved. But without resorting to this decision at law as an authority in the present case in equity, we think the principles established by the Supreme Court, in the chancery suit of Hunt vs. Rousmaniere’s Adm’r, are sufficient to show that the complainants are not entitled to the relief they seek against the defendants, who are creditors of R. Tydings.
The counsel for the appellees says, that in the former suit R. Tydings, in his answer, disclaimed any interest in the property in question; and that such disclaimer in a court of equity will exclude the creditors from any right to claim through him the payment of their judgments, or to levy executions upon the property after the decease of Mrs. Tydings. But if, under different circumstances, the disclaimer could have the effect ascribed to it, yet, as the judgments bear dato prior to the disclaimer, they were liens upon the legal right, which, by the character of the deed, was vested in R. Tydings, and no subsequent act of his could destroy those liens.
Although it should be admitted that the act of 1841, ch. 161, prohibited the sale of the property under the judgments during the life of the wife, that act still left in the husband the same life estate which he would have had prior to the passage of the law, upon which estate the judgments were liens, subject to stay of execution until the death of the wife. A judgment with a stay of execution, according to express terms, until the happening of a contingency, or until a future specified time, notwithstanding the stay, is a lien upon the real estate of the defendant during the stay. An injunction stops an execution, but the lien of the judgment is not lost or suspended even during the continuance of the injunction. Murphy vs. Cord, 12 G. & J., 182.
Entertaining the views expressed in Ibis opinion, wc will reverse the decree below, for the purpose of dissolving the injunction, with costs to the creditor defendants, and dismiss *444the bill, but without prejudice to the rights of the complainants in reference to any interest or right which R. Tydings may have in the property in contest, or the proceeds thereof, after the judgments are satisfied; and a decree for such purposes will be signed.

Decree reversed.